ITEMID: 001-92215
LANGUAGEISOCODE: ENG
RESPONDENT: HRV
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF HANZEVACKI v. CROATIA
IMPORTANCE: 3
CONCLUSION: Violation of Art. 6-1;Violation of Art. 6-3-c;Remainder inadmissible;Non-pecuniary damage - finding of a violation sufficient
JUDGES: Anatoly Kovler;Christos Rozakis;Dean Spielmann;Elisabeth Steiner;Khanlar Hajiyev;Sverre Erik Jebens
TEXT: 4. The applicant was born in 1968 and lives in Daruvar.
5. On 11 December 2002 the Daruvar State Attorney’s Office (Općinsko državno odvjetništvo u Daruvaru) filed a bill of indictment against the applicant in the Daruvar Municipal Court (Općinksi sud u Daruvaru) charging him with violation of copyrights in that he had used various items of computer software without the consent of the holders of the relevant licence. In the proceedings the applicant was represented by legal counsel of his own choosing. At a hearing held on 10 March 2003 the applicant gave his evidence. At a hearing held on 28 April 2003 the Municipal Court heard evidence from the witnesses nominated by the defence and gave a judgment acquitting the applicant of all charges. However, this judgment was quashed on 10 July 2003 by the Daruvar County Court, upon an appeal lodged by the prosecution.
6. In the resumed proceedings before the Daruvar Municipal Court an expert opinion was obtained. At the first hearing held on 6 October 2003 the applicant again gave his evidence, in the presence of his chosen counsel. The next hearing, scheduled for 29 December 2003, was adjourned on a request by the applicant’s counsel who explained, in a submission filed on 24 December 2003, that he had already planned a journey on that date. The hearing scheduled for 4 February 2004 was adjourned on account of the illness of the presiding judge.
7. According to the applicant, before a hearing scheduled for 9 March 2004 his counsel contacted the Municipal Court by telephone and asked for an adjournment on account of his sudden illness.
8. At the beginning of the hearing the applicant asked that the hearing be adjourned and informed the court that he did not wish to defend himself in the absence of his counsel. The presiding judge, however, decided to hold the hearing. A counsel for the prosecution was also absent. The applicant, who had already given evidence at the previous hearings, gave additional evidence. The applicant’s request that further witnesses be heard was dismissed. The applicant then gave his closing arguments. The hearing was concluded and a judgment was pronounced. The applicant was found guilty of using various items of computer software without the consent of the holder of the relevant licence. He was given a suspended sentence of three months’ imprisonment with a one-year probation period.
9. In an appeal lodged on 21 April 2004 the applicant complained, inter alia, that the hearing of 9 March 2004 had been held in the absence of his counsel although there had been a good reason for the latter’s absence. He asserted that on the morning of 9 March 2004 his counsel had contacted the Daruvar Municipal Court by telephone. His call had been answered by an usher and the counsel had asked to speak to the presiding judge. However, the judge had not answered the call. Therefore, the counsel had asked the usher, M.R., to inform the presiding judge about his inability to attend the hearing owing to his sudden illness. The usher had done so. The counsel’s request that the hearing be adjourned on account of his sudden illness had not been noted in the minutes of the hearing. The applicant enclosed a medical certificate for his counsel, of 8 March 2004, indicating that he had been given sick leave as of that date.
10. On 24 June 2004 the Bjelovar County Court (Županijski sud u Bjelovaru) upheld the first-instance judgment. It found that the presence of the applicant’s counsel at the hearing held on 9 March 2004 had not been necessary. The relevant part of the appellate judgment reads as follows:
“The ground for appeal raised by the defendant that the first-instance court had made a grave breach of the rules of the Code of Criminal Procedure, Article 367(3), when it held a hearing in the absence of the defendant’s counsel, this court finds unfounded. The facts established in the minutes of the hearing held on 9 March 2004 lead to the conclusion that, although the defendant requested the adjournment of the hearing on account of the justified absence of his counsel, the first-instance court assessed that the counsel’s absence was not detrimental to the defence and therefore held a hearing and on the same day adopted a first-instance judgment. The conduct of the first-instance court has to be viewed in the light of a [possible] violation of the defence rights and an assessment of its effect on the judgment adopted [by the first-instance court] has to be made. The new facts presented by the defendant at that hearing, on account of which he asked for an adjournment claiming that his counsel was in possession of fresh evidence in connection with the purchase and the price of the “Autocad” software, could not have been of decisive importance for the crime [at issue] as such. That is because the [first-instance] court found the defendant guilty of the principal criminal offence under Article 230(1) of the Criminal Code in respect of which it is not relevant whether it resulted in significant financial gain or significant damage. Exactly for that reason the absence of the defence counsel at the hearing could not have been of influence for the adoption of the impugned judgment and its legality.”
11. The applicant’s subsequent constitutional complaint was dismissed on 28 September 2006 by the Constitutional Court (Ustavni sud Republike Hrvatske) as being ill-founded.
12. The relevant part of the Code of Criminal Procedure (Zakon o kaznenom postupku, Official Gazette nos. 110/1997, 27/1998, 58/1999, 112/1999, 58/2002, 143/2002 and 62/2003) provides as follows:
“(1) The defendant has the right to defend himself or herself in person or through a legal counsel of his or her own choosing among the members of the Bar ...
...”
“After the evidence has been heard the president of the chamber shall allow the parties, the victim and defence counsel to present their closing arguments ...”
“(1) Defence counsel or the defendant personally shall present in their closing arguments the [main points of] the defence and may reply to the arguments of the [prosecution] and the victim.
...”
13. Pursuant to Article 430 of the Code of Criminal Procedure, where the defendant requests an amendment of a final judgment following a finding of a violation of, inter alia, the right to a fair trial, by the European Court of Human Rights, the rules governing a retrial shall apply.
14. Article 230(1) of the Criminal Code (Kaznenei zakon Republike Hrvatske, Official Gazette nos. 110/1997, 28/1998, 50/2000, 129/2000, 51/2001, 11/2003 and 105/2004) proscribes the criminal offence of unauthorised use of an authorship, carrying a punishment of a fine or imprisonment for a term not exceeding three years.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
6-3
VIOLATED_BULLETPOINTS: 6-3-c
